DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on January 12, 2021.  These drawings are accepted.

Allowable Subject Matter
Claims 40-41 and 43-58 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As to claim 40, while the combination of Pakhchyan and Winston teaches the light reflectors are concave (Winston Fig. 2O), the combination of Pakhchyan and Winston fails to teach increasing the viewing angles and reducing the shutter moving distance between on and off positions, in combination with the totality of features claimed.
claims 41, 43-58, the claims are allowable as dependent upon claim 40.  Examiner has not considered any additional remarks to the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 1, 2021